   Case 19-19601-SLM      Doc 38-4 Filed 07/23/20 Entered 07/23/20 11:47:30   Desc
                              Proposed Order Page 1 of 2




Our File No. 41,101-N
Rothbard, Rothbard, Kohn & Kellar
50 Park Place, Suite 1228
Newark, NJ 07102
(973) 622-7713
lawyers@rrkklaw.com
James F. Vislosky, Jr. 009201988
Attorneys for Debtors
                                          :
In Re                                     :    UNITED STATES BANKRUPTCY COURT
                                          :    DISTRICT OF NEW JERSEY
        Gaudia E. Spence and              :    CHAPTER 13
        Rowan Bowen                       :
                                          :    CASE NO. 19-19601-SLM
                                          :
                                          :    Hearing Date August 26, 2020
                                          :
                                          :    Judge: Meisel
                                          :

                    ORDER REINSTATING AUTOMATIC STAY AS TO
                        SPECIALIZED LOAN SERVICING LLC



                   Recommended Local Form: ☐ Followed X Modified




The relief set forth on the following page is hereby ORDERED
   Case 19-19601-SLM          Doc 38-4 Filed 07/23/20 Entered 07/23/20 11:47:30             Desc
                                  Proposed Order Page 2 of 2



Order Reinstating Automatic Stay as to
   Specialized Loan Servicing LLC
Case No. 19-19601
Page 2



         This matter having been presented to the Court by Rowan Bowen, debtor, and the

Court having reviewed the motion and any opposition filed, and for good cause shown it is

ORDERED that:

         The automatic stay having been vacated as to secured creditor Specialized Loan

Servicing LLC by order dated June 24, 2020 be and the same is hereby reinstated as of the

date of this order.

         The automatic stay as to all creditors shall remain in effect until further order of this

court.

         A true copy of this order shall be served on counsel for Specialized Loan Servicing

LLC by regular mail.
